Citation Nr: 9921103	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for arthritis 
of the spine.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a left fibula fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1960.

Service connection was granted for residuals of a left fibula 
fracture in a January 1991 rating decision.  A noncompensable 
(zero percent) rating was assigned, effective October 22, 1990.  
This same decision also denied service connection for arthritis 
of the spine.  The veteran was informed of this decision, and did 
not appeal.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
found that the veteran was not entitled to a compensable rating 
for the residuals of a left fibula fracture, and that new and 
material evidence had not been submitted to reopen the claim of 
service connection for arthritis of the spine.  

The RO subsequently granted a rating of 10 percent for the 
residuals of the left fibula fracture in a January 1997 rating 
decision, effective March 23, 1994.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular rating, 
a subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran provided testimony at personal hearings before the RO 
in August 1996, and before the undersigned Board Member in 
February 1999.  Transcripts of both hearings are of record.

The Board notes that the veteran had also perfected substantive 
appeals on the issues of entitlement to a compensable rating for 
residuals of a scar, neck, residual lymph node biopsy, and 
entitlement to a total rating based upon individual 
unemployability.  However, the veteran withdrew those issues by a 
February 1999 statement pursuant to the requirements of 38 C.F.R. 
§ 20.204 (1998).


FINDINGS OF FACT

1.  In a January 1991 rating decision, the RO denied the 
veteran's claim of entitlement to  service connection for 
arthritis of the spine.  The veteran was informed of this 
decision, and did not appeal. 

2.  The evidence introduced into the record since the January 
1991 rating decision either does not bear directly and 
substantially upon the specific matter under consideration and is 
either cumulative or redundant, or it is not by itself or in 
connection with evidence previously assembled so significant that 
it must be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The January 1991 RO rating decision is final.  38 U.S.C. § 
4005(c) (1988) (38 U.S.C.A. § 7105 (West 1991 & Supp. 1999)); 38 
C.F.R. § 19.192 (1990) (38 C.F.R. § 20.1103 (1998)).

2.  New and material evidence to reopen the veteran's claim for 
service connection for arthritis of the spine has not been 
submitted; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran's spine was clinically evaluated as 
normal on his September 1957 enlistment examination.  At that 
time, the veteran reported that he had no history of arthritis or 
rheumatism.  The service medical records show that in  April 1958 
a neck biopsy was performed on the veteran which resulted in the 
diagnosis of lymphadenitis, acute, posterior cervical nodes, and 
cause unknown.  X-rays revealed no adenopathy.  In November 1958 
he was treated for face and head bruises and abrasions due to a 
fight.  The veteran's neck, chest, and extremities were "OK."  
Subsequent X-rays were negative.  The service medical records 
show no diagnosis of or treatment for arthritis of the spine 
during the veteran's period of active duty.  On his August 1960 
release from active duty examination, the veteran's spine was 
clinically evaluated as normal.

The veteran underwent a VA compensation and pension examination 
in December 1990, which included X-rays of the cervical, lumbar, 
and thoracic spines.  Following examination, the examiner 
diagnosed, among other things, osteoarthritis with bony bridging 
of the cervical spine; osteoarthritis with bony bridging of the 
lumbar spine; and osteoarthritis of the thoracic spine.

In the January 1991 rating decision, the RO denied service 
connection for arthritis of the spine as it was not shown in 
service or within the presumptive period following service.  The 
veteran was informed of this decision by correspondence dated in 
that same month, which noted that a VA Form 1-4107 was enclosed 
which explained his procedural and appeal rights.  No Notice of 
Disagreement was received from the veteran regarding this 
decision.

The additional evidence submitted to reopen the veteran's claim 
of entitlement to service connection for arthritis of the spine 
includes the following:

1) VA medical records for the period from March to April 1994 
which reveal treatment, findings and radiographic diagnoses 
referable to the veteran's complaints of ankle, back and knee 
pain.  A March 1994 cervical spine radiology report, in pertinent 
part, reveals large anterior bony masses extending from C3 to C6 
and the vertebra appeared to be fused anteriorly; the anterior 
bony masses increased in size since December 1990; and were 
suggestive of diffuse idiopathic skeletal hyperostosis or severe 
osteoarthritis.  The overall diagnosis was progressively severe 
arthritis.  The March 1994 radiology report of the lumbar spine 
revealed, in pertinent part, a slight increased kyphosis of the 
thoracolumbar junction; and no changes from 1990.  The overall 
diagnosis was progressive arthritis.

2)  Transcript of the August 1996 personal hearing, in which the 
veteran testified, in part, that he was first diagnosed with 
arthritis of the spine at the Temple VA Medical Center (VAMC) 
during 1991.  He stated that he believed his arthritis started 
after his in-service neck biopsy.  However, he also testified 
that he believed having the Asian flu during service was the 
beginning of the arthritis in his neck, and his whole body.  
Further, the veteran testified that he was treated for his neck 
after getting into a fight that resulted in a lot of lacerations, 
and he didn't remember but it seemed like his neck didn't bother 
him after the fight.

3)  An October 1996 VA examination report which diagnosed, among 
other things, degenerative joint disease of the thoracic spine.  
It is noted that the examiner stated that he had reviewed the 
veteran's records.

4)  Medical records from the Temple VAMC which cover the period 
from March 1994 to February 1997.  These records include repeated 
notations of the veteran's history of degenerative joint disease 
and progressive arthritis of the cervical and lumbar spine.

5)  Copies of a Social Security Administration Disability 
Determination and Transmittal sheet, dated in June 1996, which 
reveal diagnoses of ankylosing spondylitis and degenerative 
arthritis.  This disability was noted to have begun in February 
1994.

6)  Additional VA treatment records from February 1997, August to 
September 1997 and January 1998, which generally reference the 
veteran's history of left leg and foot disabilities, and include 
specific findings of limited neck movements; normal knees; feet 
within normal limits; slow gait; bilateral heel spurs; and 
consistent findings of generalized degenerative joint disease of 
the back.

7)  Transcript of the veteran's February 1999 personal hearing, 
in which the veteran testified, in part, that he had back 
stiffness during service, and that he thought that his back was 
X-rayed at the time of his leg injury.  However, he acknowledged 
that he did not receive treatment for his back until after 
service.  The veteran also testified that he was told he had 
arthritis by VA examiners in 1991.  He testified that he could 
not recall being told of having arthritic changes of the spine 
prior to 1991; and that he received no treatment for his spine 
until 1991 at a VA facility.  Additionally, the veteran testified 
that other than regular wear and tear, his left leg was the only 
injury he sustained during service.

8)  A February 1999 private medical statement from a Dr. 
Goodnight,  which was submitted directly to the Board, 
accompanied by a waiver of RO consideration of this evidence 
pursuant to the requirements of 38 C.F.R. § 20.1304(c) (1998).  
Dr. Goodnight noted that the veteran's chief complaint was of 
back and hip pain, and that the veteran had a history of 
suffering some type of left leg injury during service.  Following 
examination of the veteran, as well as review of X-ray reports, 
Dr. Goodnight diagnosed ankylosing spondylitis; osteoarthritis of 
both hips; and remote left leg fracture.  Moreover, Dr. Goodnight 
stated that he did not think that the veteran's left leg fracture 
was related to any of his current problems.

9)  Various private and VA medical records, including examination 
reports, concerning the residuals of the left fibula fracture, 
and other medical conditions, which made no pertinent findings 
regarding the veteran's arthritis of the spine.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that, when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  Furthermore, the Court of Appeals for 
the Federal Circuit has indicated that evidence may be considered 
new and material if it contributes "to a more complete picture 
of the circumstances surrounding the origin of a veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998).   

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part analysis.  
Elkins v. West, 12 Vet. App. 209 (1999). First, VA must determine 
whether the evidence presented or secured since the prior final 
disallowance of the claim is "new and material" under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, immediately upon reopening the VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Finally, if the claim is well-grounded, the VA may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).


Analysis.  As mentioned above, the veteran's original claim of 
entitlement to service connection for arthritis of the spine as 
it was not shown during his period of active duty, nor within the 
presumptive period following his discharge.

The medical records concerning the residuals of the veteran's 
left fibula fracture, and other medical conditions do not bear 
directly and substantially upon the specific matter under 
consideration.  Therefore, it is not new and material evidence.

The various VA and private medical records showing treatment for 
arthritis of the spine are "new," to the extent that these 
records were not available at the time of the January 1991 rating 
decision.  However, this evidence is cumulative or redundant of 
the evidence on file in January 1991 because it establishes no 
more than what was already previously known.  Specifically, that 
the veteran has arthritis of the spine that was initially 
diagnosed many years after his discharge from active duty.  This 
also applies to the veteran's hearing testimony in which he 
stated that he was first diagnosed with arthritis of the spine in 
1991. 

The veteran has speculated that his arthritis of the spine was 
caused and/or indicated during service by the neck biopsy or when 
he had Asian flu.  However, issues of medical diagnosis or 
medical causation require competent medical evidence in order to 
have probative value.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Nothing in the claims folder shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Although the Board notes 
that some of the VA medical records include the veteran's reports 
of service incurrence, the private and VA medical evidence of 
record are neither enhanced by any additional medical comment 
relative to service incurrence of arthritis of the spine, nor 
demonstrative of a current disability related thereto, and thus 
would not constitute competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Therefore, the Board concludes 
that the veteran's speculation about the cause of his arthritis 
of the spine is not by itself or in connection with evidence 
previously assembled so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Board also finds that nothing in the additional evidence 
submitted to reopen the veteran's claim provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  See Hodge at 1363.  As stated above, the 
additional evidence establishes no more than what was already 
previously known in January 1991; the veteran has arthritis of 
the spine diagnosed many years after his discharge from service.

For the reasons stated above, the Board concludes that new and 
material evidence has not been submitted to reopen the veteran's 
claim of entitlement to service connection for arthritis of the 
spine; the claim is not reopened.  See 38 C.F.R. § 3.156(a).  
Inasmuch as the veteran has not submitted new and material 
evidence in support of his request to reopen, the Board does not 
have jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed.Cir. 
1996).


ORDER

New and material evidence not having been submitted to reopen the 
claim of service connection for arthritis of the spine, the 
benefit sought on appeal is denied. 


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded claim 
for an increased evaluation.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The veteran has asserted that his residuals of left 
fibula fracture are more disabling than contemplated by the 
current evaluation.  Therefore, his claim for an increased 
evaluation is well-grounded.  Therefore, VA has a duty to assist 
the veteran with the development of his claim mandated by 
38 U.S.C.A. § 5107(a).  For the reasons stated below, the Board 
finds that clarification is necessary to determine the current 
nature and severity of the left fibula fracture residuals.  

In conjunction with the veteran's claim for an increased 
evaluation of his residuals of a left fibula fracture, the RO has 
obtained records from health care providers who have treated the 
veteran, and has accorded him several VA examinations, the most 
recent in June 1998.  At this examination, the veteran reported, 
among other things, that he was experiencing left knee and left 
ankle pain that was worsening, and that the pain was present 
daily in these joints.  Pertinent objective findings included 
left knee extension to "-15" degrees, flexion from zero to 110 
degrees; right knee extension to "-5" degrees, flexion from 
zero to 130 degrees; left ankle dorsiflexion to 15 degrees, 
plantar flexion to 20 degrees; right ankle dorsiflexion to 15 
degrees, plantar flexion to 30 degrees.  Based on examination of 
the veteran, and reference to  October 1996 X-ray findings, the 
examiner diagnosed left ankle degenerative joint disease.  It was 
also noted that a left knee X-ray was ordered for assessment of 
degenerative joint disease, report pending.  Moreover, the 
examiner opined that the veteran's left knee and left ankle 
problems with pain were due to the combination of the residuals 
of the fracture of the left fibula and advancing age.  The 
examiner stated that this was due to the fact that when a patient 
has a fracture of the left fibula, he stressed the distal and 
proximal joints to avoid pain.

The Board finds that the nature and severity of the veteran's 
residuals of a left fibular fracture is unclear due to the June 
1998 VA examination.  For instance, the Board is of the opinion 
that the examiner's assessment regarding the veteran's knee and 
ankle problems is equivocal as to whether the examiner is 
actually stating that the knee impairment, either as opposed to 
or in addition to ankle impairment, is due to the left fibula 
fracture.  This is particularly true given that a review of the 
history of the disability shows that, from the beginning, the 
veteran has claimed his ankle is the problem.  In fact, the 
January 1997 rating decision specifically stated that the 10 
percent rating was for the disability resulting from the ankle 
impairment.  Thus, the Board is of the opinion that it is unclear 
from the record whether or not the veteran's knee problems are 
due to the left fibula fracture.  

Even if it was clear that the veteran's knee problems were the 
result of the left fibula fracture, the Board finds the range of 
motion findings on the June 1998 VA examination to be unclear.  
Specifically, it is unclear from the record what the examiner 
intended by the findings of "-15" and "-5" degree extension 
readings.  Full range of motion of the knee consists of zero 
degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II (1998).  Therefore, the Board finds that it is possible 
that the examiner might be referring to overextension rather than 
limited extension, or he might be referring to something else. 

In DeLuca v. Brown, 8 Vet. App. 202 (1997), the Court pointed out 
that when evaluating disabilities of the musculoskeletal system 
the examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40 and 4.45.  Those regulations, in 
part, require consideration of limitation of movement, weakened 
movement, excess fatigability, and incoordination, and pain, due 
exclusively to the service-connected disability.  A VA 
examination report must provide detailed information -- not only 
with regard to any functional loss, but any limitation of 
function due to pain, weakness, fatigability, and incoordination, 
pain on use and movement of the joint affected during flare-ups -
- in order to permit an equitable evaluation of the veteran's 
claim.  See DeLuca at 206.  Since the range of motion findings on 
the June 1998 VA examination are unclear, the Board concludes 
that examination did not comply with the requirements outlined in 
DeLuca.  Consequently, clarification is necessary for a full and 
fair evaluation of the veteran's claim.

For the reasons stated above, the Board finds that this claim 
must be REMANDED for the following.

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim, including 
evidence of left knee and leg treatment 
that has not already been included in the 
record. 

2.  Once the above-requested information 
has been ascertained, the veteran's claims 
folder and a copy of this remand should be 
made available to the same examiner who 
conducted the June 1998 VA examination for 
a supplemental opinion.  Any additional 
testing deemed necessary to respond to the 
Board's inquiry should conducted.  If the 
original physician is unavailable, then the 
veteran should be afforded a new VA 
examination by an appropriately qualified 
physician. 

The examiner must  address the following:

(a) What are the current residuals of 
the veteran's left fibula fracture.  
Is it as likely as not that the 
veteran's left knee and/or left ankle 
problems are the result of his in-
service left fibula fracture?  

(b) The examining physician should 
clarify what is meant by the findings 
of "-15" and "-5" degrees extension 
on the June 1998 VA examination.  Even 
if the original physician is 
unavailable, the new physician must 
express an opinion as to whether these 
findings indicate hyperextension, 
limited extension, or some other 
disability. 

(c) The examining physician should 
also comment on the functional 
limitations caused by pain and any 
other associated symptoms, to include 
the frequency and severity of flare-
ups of symptoms, and the effect of 
pain on the range of motion. 

(d) The examining physician should 
note findings that differ from the 
June 1998 VA examination based on a 
complete review of the veteran's 
claims folder.  A complete rationale 
for all opinions and conclusions 
expressed should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative should 
be furnished a Supplemental Statement of the Case and an 
opportunity to respond.  The case should then be returned to the 
Board for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final outcome 
warranted.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

